DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 12/27/2021. In the applicant’s response, the Specification was amended; claims 1, 6, and 11 were amended; claim 5 was cancelled. Accordingly, claims 1-4, and 6-16 are pending and being examined. Claims 1 and 11 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6, the claim recites “[t]he image masking method of claim 5”. However, claim 5 has been cancelled. It is not clear on which the claim depends. Thus, the claims do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and that are, therefore, indefinite as required by 35 U.S.C. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US Pub 2009/0150199, hereinafter “Cohen”). 

Regarding claim 1, Cohen discloses an image masking method of a surveillance system in which a processor and a memory are included and an operation is controlled by the processor (the method and system for changing the content of a media asset including images; see abstract and fig.1), the image masking method comprising: extracting an object from an input image (the method recognizes the restricted object extracted from the input media asset, see fig.1 and para.85; see 310 of fig.3); obtaining characteristic information about the extracted object by analyzing the extracted object (and analyzes the attributes of the restricted object image to determine the restricted nature of the restricted object image, see para.86 lines 1-5; see 310 of fig.3/fig.5; see also 512 of fig.5 and para.119); receiving an input setting value from a user; determining whether the extracted object is a masking target according to the input setting value and the obtained characteristic information (to determine/recognize the restricted object extracted from the input media asset, the method may compare the attribute against with the criteria 116 determined by a user; see also 512 of fig.5 and para.119); and performing masking on the extracted object, in response to determining that the extracted object is the masking target among a plurality of objects extracted from the input image (the method may restrict/mask the restricted [target] object (e.g., a figure 1970 of fig.22, see fig.22 and para.204) from the input media asset and obtain a modified image (e.g., a substitute figure 1972 of fig.22, see fig.22 and para.204) using the criteria 116; see 320 of fig.3/fig.5 and para.99; see para.85 lines 1-3; and para.119 lines 14-18); wherein,
when the [first] object is determined as the masking target (e.g., restricted target 1970 of fig.22 or restricted target 108 of fig.1), a silhouette is displayed in the input image instead of the first object (the modified contour target 1972 replace the live target 1970 of the input; see 1972 and 1970 of fig.22), and wherein the interior of the silhouette is filled with a predetermined color or pattern and the silhouette changes according to a change in a contour of the [first] object (wherein the contour of the head of the target 1972 that is used to replace the head of the live target 1970 of the input is generated from and covered the head of the live target 1970; see 1972 and 1970 of fig.22).

Cohen does not explicitly disclose “wherein in the determining whether the extracted object is the masking target, when a first object among extracted objects has a characteristic information satisfying the input setting value, the first object is determined as the masking target, and when a second object among the extracted objects has a characteristic information not satisfying the input setting value, the second object is not determined as the masking target” as recited in the claim. However, in Paragraph [0119], Cohen clearly teaches “[a]t the operation 512, an attribute of the restricted image is evaluated against image-restriction criteria… the image restriction criteria 116 and recognition logic 112 may interoperate to determine the restricted image 108 based on any combination of these criteria, as may be determined and configured by the user 122 by way of the user interface 124”. Further, in Paragraph [0123], Cohen teaches “[f]or example, a public or private figure may express a desire not to be included in the media asset 102. Therefore, if such a person is, in fact, included in the media asset 102, then the recognition logic 112 may recognize the person and, perhaps based on the preference of the person as stored in the image restriction criteria 116, may anonymize the image of the person by, for example, replacing the image with one selected from the replacement images 118, or otherwise by modifying the image.”

It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to combine the teachings of Cohen and determine Cohen, see para.123).

Regarding claim 2, 12, Cohen discloses, wherein the obtained characteristic information is a characteristic information for monitoring the extracted object (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 3, 13, Cohen discloses, wherein in the performing masking on the extracted object, the obtained characteristic information is reflected on the extracted object (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 4, 14, Cohen discloses, wherein the obtained characteristic information comprises a silhouette according to shape information about the extracted object (wherein the attributes of the restricted image object 108 includes identity information of 

Regarding claim 15, Cohen discloses, wherein the silhouette changes according to a change in a contour of the extracted object (wherein the modified image includes the shared image attributes, such as a body shape, which changes according the restricted object; see 320 of fig.3 and para.99 lines 1-10).

Regarding claim 6, 16, Cohen discloses, wherein the predetermined color or pattern to match a corresponding person (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 7, Cohen discloses the image masking method of claim 3, wherein the obtained characteristic information comprises information about at least one of color, shape, motion, identity and position (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 8, Cohen discloses the image masking method of claim 1, wherein the performing the masking comprises: generating a masking object by reflecting the the modification logic 114 modifies the restricted image to obtain a modified image that includes the shared image attributes extracted from the restricted image; see 320 of fig.3 and para.99).  

Regarding claim 9, Cohen discloses the image masking method of claim 8, wherein the masking object is an avatar on which the obtained characteristic information is reflected (the “collective replacement of a group” includes “avatar”; see 3254 of fig.74. E.g., “a live actress 1970” is replaced by “an animated female character 1972”, see fig.22 and para.204).  

Regarding claim 10, Cohen discloses the image masking method of claim 9, wherein at least one of a face, a hair, a top, a bottom, a gender, and an age of the avatar is determined according to the obtained characteristic information (wherein “a live actress1970” is replaced by an avatar: “an animated female character 1972”, see fig.22 and para.204).  

Regarding claim 11, Cohen discloses an image masking method of a surveillance system in which a processor and a memory are included and an operation is controlled by the processor, the image masking method comprising: 
extracting an object from an input image (the method recognizes the restricted object extracted from the input media asset, see fig.1 and para.85; see 310 of fig.3); obtaining characteristic information about the extracted object by analyzing the extracted object (and analyzes the attributes of the restricted object image to determine the restricted nature of the restricted object image, see para.86 lines 1-5; see 310 of fig.3/fig.5; see also 512 of fig.5 and para.119); receiving an input setting value designating a partial region in the input image from a user; determining whether the extracted object is a masking target according to the input setting value and the obtained characteristic information (to determine the restricted object (the partial region) extracted from the input media asset, the method may compare the attribute against with the criteria 116 determined by a user; see also 512 of fig.5 and para.119.); and performing masking on the extracted object in response to determining that the extracted object is the masking target among a plurality of objects extracted from the input image (the method may restrict/mask the restricted [target] object (e.g., a figure 1970 of fig.22, see fig.22 and para.204) from the input media asset and obtain a modified image (e.g., a substitute figure 1972 of fig.22, see fig.22 and para.204) using the criteria 116; see 320 of fig.3/fig.5 and para.99; see para.85 lines 1-3; and para.119 lines 14-18);

Cohen does not explicitly disclose “wherein in the determining whether the extracted object is the masking target, when a first object among extracted objects is positioned in the partial region, the first object is determined as the masking target, and when a second object among the extracted objects is positioned outside the partial region, the second object is not determined as the masking target” as recited in the claim. However, in Paragraph [0119], Cohen clearly teaches “[a]t the operation 512, an to determine the restricted image 108 based on any combination of these criteria, as may be determined and configured by the user 122 by way of the user interface 124”. Further, in Paragraph [0123], Cohen teaches “[f]or example, a public or private figure may express a desire not to be included in the media asset 102. Therefore, if such a person is, in fact, included in the media asset 102, then the recognition logic 112 may recognize the person and, perhaps based on the preference of the person as stored in the image restriction criteria 116, may anonymize the image of the person by, for example, replacing the image with one selected from the replacement images 118, or otherwise by modifying the image.”

It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to combine the teachings of Cohen and determine whether the extracted object/person is the masking person as follows: when a first person among extracted persons has a private figure image satisfying the input setting value, the first object is determined as the masking person, and when a second person among the extracted persons has a public figure image not satisfying the input setting value, the second object is not determined as the masking persons, in order to protect individual’s privacy (Cohen, see para.123).

Response to Arguments
8.	Applicant’s arguments, with respects to claims 1 and 11, filed on 12/27/2021, have been fully considered but they are not persuasive. 

8-1.	On page 8 of applicant’s response, regarding claim 1, applicant argues:
“However, Cohen fails to disclose or suggest a change (for example, a real-time motion) of a silhouette, much less "wherein, when the first object is determined as the masking target, a silhouette is displayed in the input image instead of the first object, and wherein the interior of the silhouette is filled with a predetermined color or pattern and the silhouette changes according to a change in a contour of the first object," as recited in claim 1.”
(The emphases added by applicant.)

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. As explained and shown in fig.22, wherein the contour of the head of the target 1972 that will be used to replace the head of the live target 1970 of the input is generated from and covered the head of the live target 1970. To this end, the shape/contour of the modified target 1972 changes according to a change in a contour of the live target 1970. The argument is unpersuasive.

8-2.	On page 8-10 of applicant’s response, applicant argues claim 11. As explained/examined in the current rejection of the amended claim, wherein a restricted object is positioned in the partial region of an input media asset (see 108 of fig.1) as recited in the claim, the method may compare the attribute (the partial region) against 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/7/2022